Citation Nr: 1722165	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-20 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a heart disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from August 1966 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In connection with this appeal, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge in December 2015.  A transcript of that hearing is of record.

In March 2016, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDING OF FACT

The Veteran's heart disability has not resulted a workload of greater than 5 METs but not greater than 7 METs with dyspnea, fatigue, angina, dizziness or syncope, cardiac hypertrophy or dilatation, congestive heart failure, or left ventricle ejection fraction of less than 50 percent.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for a heart disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7006 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  VA has met its duty to notify for the claim.

The Veteran's claim for a higher disability evaluation is a downstream issue, which was initiated by the notice of disagreement.  The United States Court of Appeals for Veterans Claims ("CAVC" or "the Court") has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice.  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in December 2015.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran filed his service connection for a heart disability in September 2010, which was granted by a December 2010 rating decision and initially rated at 10 percent effective August 31, 2010.  The Veteran disagrees with the assigned rating and asserts that he is entitled to a higher rating.

The Veteran's heart disability is rated under Diagnostic Code 7006.  A 10 percent rating is assigned for a workload of greater than 7 METs but not greater than 10 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  A 30 percent rating is assigned for a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent rating is assigned for more than one episode of acute congestive heart failure in the past year, or; when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating, the maximum rating allowed, is assigned for chronic congestive heart failure, or; when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 100 percent rating is also assigned during and for three months following myocardial infarction, documented by laboratory tests.  38 C.F.R. § 4.104, Diagnostic Code 7006.

The Veteran's medical records show that he experienced a myocardial infarction in 
May 2010.  However, he did not file a claim for benefits until September 2010.  As such, a 100 percent rating for the three month following a myocardial infarction is not applicable as he submitted his claim for service connection more than three months after his myocardial infarction.

The Veteran was afforded a VA examination in January 2011.  The examiner indicated that the Veteran required continuous medications, but did not have congestive heart failure.  The examiner indicated that the Veteran did not have cardiac hypertrophy or dilation.  The examiner referred to a July 2010 diagnostic exercise test and reported that it showed the Veteran had 9 METs with no complaints of dyspnea, fatigue, angina, dizziness, or syncope.  The Veteran reported decreased stamina and asserted that he was only able to work four hours per day due to his heart disability.

The Veteran was afforded a VA examination in August 2013.  The examiner indicated that the Veteran required continuous medications, but did not have congestive heart failure.  The examiner indicated that the Veteran did not have cardiac hypertrophy or dilation.  The examiner indicated that the Veteran had a left ventricular ejection fraction of 65 percent.  The examiner referred to the July 2010 diagnostic exercise test.  The examiner indicated that the Veteran could perform three to four hours of sedentary work due to fatigue from his heart disability.

The Veteran's treatment records show that he underwent a diagnostic exercise test that showed 12 METs in June 2014.  A later diagnostic exercise test showed 7.5 METs and a left ventricle ejection fraction of 60 percent in February 2015.

At the December 2015 hearing, the Veteran testified that he received treatment for his heart disability approximately once per year.  He testified that he experienced dizziness, feinting, fatigue spells.

The Veteran was afforded a VA examination in April 2016.  The examiner indicated that the Veteran required continuous medications, but did not have congestive heart failure.  A myocardial perfusion test showed normal myocardial perfusion patterns with no ischemia present, normal left ventricular contractibility, and a left ventricle ejection fraction of 54 percent.  The examiner referred to an April 2016 diagnostic exercise test and reported that it showed the Veteran had 10 METs.  The examiner indicated that the Veteran's heart disability did not impact his ability to work.

As noted, the Veteran is assigned a 10 percent rating for his heart disability.  To warrant the next higher, 30 percent rating, he must demonstrate that his service-connected disability results in a workload of 7 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation.  The Veteran may also demonstrate that his service-connected disability resulted in more than one episode of acute congestive heart failure in the past year or have left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Throughout the entire appeal period, it has not been shown that a workload of 7 METs or less has resulted in dyspnea etc, left ventricle ejection fraction has been greater than 50 percent, and congestive heart failure has not been shown.

The Veteran asserts that although his METs do not meet the VA criteria for a higher disability rating, he was entitled to a higher rating due to medication side-effects.  He submitted a medical article on the side-effects of Lipitor.  He reported that his physician advised him to work out 30 minutes per day and that he had been performing both cardiovascular exercise and weight training.

The Board recognizes that the Veteran has complaints related to his heart disability, such as dizziness, feinting, fatigue, and medication side-effects.  However, the rating criteria specifically contemplate fatigue and continuous medication use.  Continuous medications are one of the criteria for a 10 percent rating.  In addition, fatigue is part of the criteria for a 10 percent and higher rating requirements.  As such, even though the Veteran experiences fatigue and medication side-effects, these are reasonably contemplated by the assigned schedular rating criteria.

While the Veteran's representative asserted that the Veteran had other METs scores that were lower than 7 METs, these scores were just after the Veteran's myocardial infarction and prior to his claim being received in 2010.

As the medical record does not demonstrate that the Veteran has been diagnosed with congestive heart failure, and both the ejection fraction and the METS are above the cutoff for a higher rating, a rating in excess of 10 percent is not warranted and the claim is denied.

Prior to December 2016, 38 C.F.R. § 3.321(b)(1) was not specifically sought by the Veteran nor reasonably raised by the facts found by the Board.  As such, there was no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is no longer employed.  He has not, however, alleged that he is unemployable solely on account of his service connected heart condition.  He has argued, such as in August 2016, that his heart condition, and the medication taken to treat it, contribute to his being unable to work.  However, as much was acknowledged by VA in awarding the Veteran's TDIU in 2012 recognizing that the Veteran's service connected disabilities combine to render him unable to obtain or maintain substantially gainful employment.  Thus, the Board finds that Rice is inapplicable.


ORDER

A rating in excess of 10 percent for a heart disability is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


